Case 1:19-cr-00127-PAE-ST Document 124 Filed 03/29/21 Page 1 of 1 PageID #: 743




                                          March 29, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York 1
40 Foley Square
New York, NY 10007

       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

        I write respectfully to request a change of counsel hearing. Mr. Celli informs me in
clear and unequivocal terms that that he wishes to represent himself at the upcoming trial.
I therefore respectfully request that the Court schedule a conference and assess whether it
is necessary or appropriate to reappoint me as standby counsel. Faretta v. California, 422
U.S. 806, 835 (1975) (Defendant “should be made aware of the dangers and
disadvantages of self-representation, so that the record will establish that he knows what
he is doing and his choice is made with eyes open”); Indiana v. Edwards, 554 U.S. 164,
176-77 (2008). Thank you for your consideration.

                                          Respectfully submitted,

                                          /s/ Benjamin Silverman
                                          Benjamin Silverman
                                          Attorney for Lucio Celli
cc: Counsel of Record (by ECF)




       1
           Sitting by designation.
